Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 14 and 15 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by WO 2018/079491
	Regarding claim 1, ‘491 discloses a cutting insert, comprising: a base comprising an upper side surface and a lower side surface; and a cutting part protruded from the base toward a first end (figures 1-3), the cutting part comprises an upper surface extended from the upper side surface toward the first end, a first lateral surface which is located at a side of the first end and adjacent to the upper surface, a second lateral surface adjacent to the first lateral surface and the upper surface, a third lateral surface which is adjacent to the first lateral surface and the upper surface and which is located at a side opposite to the second lateral surface, a first ridgeline located on an intersection of the upper surface and the first lateral surface, a second ridgeline located on an intersection of the upper surface and the second lateral surface, a third ridgeline located on an intersection of the upper surface and the third lateral surface (figures 1-6), a first cutting edge located on the first ridgeline, and a second cutting edge located on the second ridgeline, the upper surface comprises a first inclined surface (13) located along the first ridgeline and inclined downward as going away from the first ridgeline (figures 8-10), a pair of protrusions (151/152) located side by side in a direction along the first ridgeline on the first inclined surface, and a first upheaved part (53) located along the third ridgeline at a side further away from the first ridgeline than the pair of protrusions (figure 4), the second cutting edge is inclined downward as going away from the first ridgeline, and an upper end of the first upheaved part is located above the second cutting edge.
Regarding claim 14, ‘491 discloses a cutting tool, comprising: a holder comprising a pocket located at a side of a front end of the holder; and the cutting insert being located in the pocket (figures 16-18). 
Regarding claim 15, ‘491 discloses a method for manufacturing a machined product, comprising: rotating a workpiece; bringing the cutting tool according to claim 14 into contact with the workpiece being rotated; and moving the cutting tool away from the workpiece (figure 19).

Claims 1-3 and 6 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by CN 2009-10211400.

Regarding claim 1, ‘400 discloses a cutting insert, comprising: a base comprising an upper side surface and a lower side surface; and a cutting part protruded from the base toward a first end (figures 1-3), the cutting part comprises an upper surface extended from the upper side surface toward the first end, a first lateral surface which is located at a side of the first end and adjacent to the upper surface, a second lateral surface adjacent to the first lateral surface and the upper surface, a third lateral surface which is adjacent to the first lateral surface and the upper surface and which is located at a side opposite to the second lateral surface, a first ridgeline located on an intersection of the upper surface and the first lateral surface, a second ridgeline located on an intersection of the upper surface and the second lateral surface, a third ridgeline located on an intersection of the upper surface and the third lateral surface (figures 1-6), a first cutting edge located on the first ridgeline, and a second cutting edge located on the second ridgeline, the upper surface comprises a first inclined surface  located along the first ridgeline and inclined downward as going away from the first ridgeline (figures 1-6), a pair of protrusions (31) located side by side in a direction along the first ridgeline on the first inclined surface, and a first upheaved part located along the third ridgeline at a side further away from the first ridgeline than the pair of protrusions (figure 4), the second cutting edge is inclined downward as going away from the first ridgeline, and an upper end of the first upheaved part is located above the second cutting edge (figure 1).
Regarding claim 2, ‘400 discloses wherein the first upheaved part is located away from the third ridgeline (figure 3).
Regarding claim 3, ‘400 discloses wherein the first upheaved part comprises an upper end surface, and the upper end surface is located away from the second ridgeline as going away from the first ridgeline in a top view (figure 6).
	Regarding claim 6, ‘400 discloses wherein the first cutting edge is inclined downward as going away from the second ridgeline (figure 2).
	Allowable Subject Matter
Claims 4, 5 and 7-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA ADDISU at (571) 272-6082.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)./SARA ADDISU/                                                                                                                                                                                                        /SARA ADDISU/Primary Examiner, Art Unit 3722    
6/18/22